Per Curiam.—
The act of 11th March, 1836, {Stroud’s Purd. tit. Courts,) applies to actual or express “ contracts for the loan *330or advance of money,” but not to cases where there is in fact no contract, although the circumstances are sufficient to support assumpsit. Where, by a previous agreement, the bank allows a depositor to overdraw, that might amount to a contract of loan or advance within the act, but an accidental overdraft negatives the idea of an express or actual contract, though the defendant on other grounds is bound to repay.
Rule absolute.